Case 1:20-cr-00040-DSC Document 44-1 Filed 08/04/21 Page 1 of5

U.S. Department of Justice

 

United States Atiorney
Western District of Pennsvivania

 

foseph & Hels. fe £0, Courtlrouse
rant Breer

 
 

Pittsivur wit Pemisvivania £5219 ff 2644-3500

July 29, 2021

Neil E. Rothschild, Esquire
103 Moran Street
Onl City, Pennsylvania 16301

Re: United States of America v.
TYVARH NICHOLSON
Criminal No, 20-40 Erie

Dear Mr. Rothschild:

This letter sets forth the agreement by which your client, TYVARH NICHOLSON, will enter a
plea of guilty in the above-captioned case. The letter represents the full and complete agreement
between TYVARH NICHOLSON and the United States Attorney for the Western District of
Pennsylvania. The agreement does not apply to or bind any other federal, state, or local prosecuting
authority.

ity. TYVARH NICHOLSON will be sentenced under the Sentencing
5 I, “ seq. and 28 U.S.C. § 991, et seg. The Sentencing Guidelines

Upon entering a plea of gui
Reform Act, 18 U.S.C. $3 5

promulgated by the United States Sentencing Commission will be considered by the Court in
imposing sentence. The facts relev vant to sentencing shall be determined initially by the United
States Probation Office and finally by the United States District Court by a preponderance of the
evidence.

A. The defendant, TY VARH NICHOLSON, agrees to the following:

I. He will enter a plea of guilty to Count Two of the Indictment at Criminal
No. 20-40 Erie, charging him with violating 26 U.S.C. § 5861 (d), pursuant
to Rule 11 of the Federal Rules of Criminal Procedure.

 

LIMITED OFFICIAL
USE

 

 

 
Case 1:20-cr-00040-DSC Document 44-1 Filed 08/04/21 Page 2 of 5

July 29, 202]

Page 2

bo

He acknowledges his responsibility for the conduct charged in Count One
of the Indictment at Criminal No, 20-40 Erie and stipulates that the conduct
charged in Count One may be considered by the Probation Office or by the

Court in calculating the guideline range and in imposing sentence.

3. If the Court imposes a fine or restitution as part of a sentence of
incarceration, TY VARH NICHOLSON agrees to participate in the United
States Bureau of Prisons’ Inmate Financial Responsibility Program.
through which 50% of his prison salary will be applied to pay the fine or
restitution,

4, At the time TYVARH NICHOLSON enters his plea of guilty, he will
deposit a special assessment of $100 in the form of cash, check, or money
order payable to “Clerk, US. District Court”. In the event that sentence is
not ultimately imposed, the special assessment deposit will be returned.

TYVARH NICHOLSON waives the right to take a direct appeal from his
convietion or sentence under 28 U.S.C. § 1291 or 18 U.S.C. § 3742. subject
to the following exceptions:

tae
¢

(a) If the United States appeals from the sentence, TYVARH
NICHOLSON may take a direct appeal from the sentence.

(b) If (1) the sentence exceeds the applicable statutory limits set forth
in the United States Code, or (2) the sentence unreasonably exceeds
the guideline range determined by the Court under the Sentencing
Guidelines. TY VARH NICHOLSON may take a direct appeal from
the sentence.

Defendant further waives the right to file a motion to vacate sentence under
28 U.S.C. § 2255, attacking his conviction or sentence and the right to file
any other collateral proceeding attacking his conviction or sentence.

Nothing in the foregoing waivers of rights shall preclude the defendant
from raising a claim of ineffective assistance of counsel in an appropriate
forum, if otherwise permitted by law. The defendant understands that the
government retains its right to oppose any such claim on procedural or

substantive grounds.

B. in consideration of and entirely contingent upon the provisions of Parts A and C
of this agreement, the United States Attorney for the Western District of Pennsylvania agrees to
the following:

1. Afier the imposition of sentence, the United States Attorney will move to
dismiss the remaining count of the Indictment at Criminal No. 20-40 Erie.
Case 1:20-cr-00040-DSC Document 44-1 Filed 08/04/21. Page 3 of 5.

July 29, 2021
Page 3

without prejudice to its reinstatement if, at any time, TYVARH
NICHOLSON is. permitted to withdraw his plea of guilty. In that event,
TYVARH NICHOLSON waives any double jeopardy. statute of
limitations, speedy trial, or similar objections to the reinstatement of any
count dismissed pursuant to this agreement.

ts

The United States Attorney retains the right of allocution at the time of
sentencing to advise the sentencing Court of the full nature and extent of
the involvement of TYVARH NICHOLSON in the offenses charged in the
Indictment and of any other matters relevant to the imposition of a fair and
just sentence.

tua

The United States agrees to recommend a two-level downward adjustment
for acceptance of responsibility and, pursuant to U.S.S.G. § 3E].1(b), te
move for an additional one-level adjustment. However, if at any time prior
to inmposition of the sentence, the defendant fails to fully satisfy the criteria
set forth in U.S.S.G. §3EL.1, or acts in a manner inconsistent with
acceptance of responsibility, the United States will not make or, if already
made, will withdraw this recommendation and motion.

4, The United States Attorney will take any position he deems appropriate in
the course of any appeals from the sentence or in response to any post-

sentence motions.

C, TYVARH NICHOLSON and the United States Attorney further understand and
agree to the following:

I, The penalty that may be imposed upon TYVARH NICHOLSON is:
(a) A term of imprisonment of not more than ten (10) years;
(b) A fine of not more than $250,000;
(e)} A term of supervised release of not more than three (3) years:

(d) A special assessment under 18 U.S.C, § 3013 of S100,

2, This agreement does not preclude the government from pursuing any civil
or administrative remedies against TYVARH NICHOLSON or his
property.

3, The parties agree that, although a charge is to be dismissed pursuant to this

agreement, TYVARH NICHOLSON is not a prevailing party for the
purpose of seeking attorney fees or other litigation expenses under Pub. L.
No. 105-119, § 617 (Nov. 26, 1997) (known as the Hyde Amendment).
Case 1:20-cr-00040-DSC Document 44-1 Filed 08/04/21 Page 4 of5

TYVARH NICHOLSON waives any right to recover atlomey fees or other
litigation expenses under the Hyde Amendment.

4. Pursuant to the Standing Order of the United States District Court dated
May 31, 2017, all plea letters shall include a sealed Supplement, The
sealed Supplement to this plea letter is part of the agreement between the
parties hereto.
This letter sets forth the full and complete terms and conditions ef the agreement between
TYVARH NICHOLSON and the United States Attorney for the Western District of Pennsylvania,
and there are no other agreements, promises, terms or conditions, express or implied.

Very truly yours,

fo APY
a MO MEL, <
by o£ e io
-

STEPHEN R. KAUFMAN
Acting United States Attorney

I have received this letter from my attorney, Neil E. Rothschild, Esqutre, have read it and discussed
it with him, and I understand the terms of the Agreement. [ hereby voluntarily accept it and
acknowledge that it fully sets forth my agreement with the Office of the United States Attorney
for the Western District of Pennsylvania. | affirm that there have been no additional promises or
representations made to me by any agents or officials of the United States in connection with this
matter,

 

TYVARH NICHOLSON

 

Date

Witnessed by:

 

NEIL E. ROTHSCHILD, ESQUIRE,
Counsel for TY VARH NICHOLSON
 

Case 1:20-cr-00040-DSC Document 44-1 Filed 08/04/21 Page 5of5

May 12, 2021
Page 4

TYVARH NICHOLSON waives any right to recover aftorney fees or other
litigation expenses under the Hyde Amendment.

4. Pursuant to the Standing Order of the United States District Court dated
May 31, 2017, all plea letters shall include a sealed Supplement. The
sealed Supplement to this plea letter is part of the agreement between the
parties hereto.

This letter sets forth the full and complete terms and conditions of the agreement between
TYVARH NICHOLSON and the United States Attorney for the Western District of Pennsylvania,
and there are no other agreements, promises, terms or conditions, express or implied.

Very truly yours,

STEPHEN R. KAUFMAN
Acting United States Attorney

| have received this letter from my attorney, Neil E. Rothschild, Esquire, have read it and discussed
it with him, and I understand the terms of the Agreement. I hereby voluntarily accept it and
acknowledge that it fully sets forth my agreement with the Office of the United States Attorney
for the Western District of Pennsylvania. I affirm that there have been no additional promises or
representations made to me by any agents or officials of the United States in connection with this

 

 

matter,
gf bbb
TY WARH NICHOLSON
7-13-2
Date
Witnessed by:

MUA
en

NEIL EB. ROVHSGH
A

Counsel for T SCHO SON
